               Case 2:19-cv-01802-JCC Document 32 Filed 03/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RED DOT CORPORATION, a Washington                   CASE NO. C19-1802-JCC
      Corporation,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      THE TRAVELERS INDEMNITY COMPANY,
13    a foreign insurance company, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to lift stay (Dkt. No.
19   31). The parties ask the Court to lift the stay and issue a new case schedule. Finding good cause,
20   the motion is GRANTED in part and DENIED in part. The stay in this matter is LIFTED. Before
21   the Court will issue a new case schedule, all counsel and any pro se parties are ORDERED to
22   meet and confer and to provide the Court with a combined Joint Status Report (the Report)
23   within fourteen (14) days of this order. This meet-and-confer must be a face-to-face meeting or a
24   video or telephonic conference. If the parties are unable to agree on any part of the Report, they
25   may answer in separate paragraphs; no separate reports are to be filed. The Report must contain a
26   certification that the parties have completed their Rule 26(f) conference and the Report must

     MINUTE ORDER
     C19-1802-JCC
     PAGE - 1
               Case 2:19-cv-01802-JCC Document 32 Filed 03/08/21 Page 2 of 2




 1   address the topics required by Local Civil Rule 26(f)(1). If this case involves claims that are

 2   exempt from the requirements of FRCP 26(a) and 26(f), the parties must notify the Courtroom

 3   Deputy Clerk Gabriel Traber at gabriel_traber@wawd.uscourts.gov.

 4          DATED this 8th day of March 2021.

 5                                                           William M. McCool
                                                             Clerk of Court
 6
                                                             s/Paula McNabb
 7
                                                             Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1802-JCC
     PAGE - 2
